        Case 4:02-cr-00027-BLW Document 174 Filed 08/04/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO

UNITED STATES OF AMERICA,

              Plaintiff,                             Case No. 4:02-cr-027-BLW

       v.                                            MEMORANDUM DECISION AND
                                                     ORDER
BENJAMIN QUINONEZ,

              Defendant.



                                   INTRODUCTION

       Before the Court is Defendant Quinonez’s motion for compassionate release. For

the reasons explained below, the Court will deny the motion.

                                    BACKGROUND

       In 2003, the Court sentenced Quinonez, to 480 months imprisonment on charges

of leading a conspiracy to distribute illegal drugs and money laundering. His drug ring

sold methamphetamine and other illegal drugs in Eastern Idaho for over a decade. More

than 30 pounds of methamphetamine were attributed to him along with substantial

amounts of other drugs. He has not served half of his sentence, and has at least 15 years

to serve before his expected release date in 2036.

                                 LEGAL STANDARD

       Quinonez brings this motion for compassionate release under 18 U.S.C. §

3582(c)(1)(A). A motion for compassionate release may be made by either the Director

of the Bureau of Prisons or by a defendant who has fully exhausted administrative
Memorandum Decision & Order – page 1
        Case 4:02-cr-00027-BLW Document 174 Filed 08/04/20 Page 2 of 3




remedies within the Bureau of Prisons (BOP). In order to modify a sentence and grant

compassionate release, a district court must engage in a three-step process. First, it must

consider the 18 U.S.C. § 3553(a) factors. Second, the court must find that “extraordinary

and compelling reasons warrant such a reduction.” See 18 U.S.C. § 3582(c)(1)(A). The

Sentencing Commission has determined that “extraordinary and compelling reasons” to

release a defendant from BOP custody include (1) medical conditions which diminish the

ability of the defendant to provide self-care in prison, (2) age-related deterioration, (3)

family circumstances, and (4) other extraordinary and compelling reasons that exist either

separately or in combination with the previously described categories. See USSG §

1B1.13. Third, the Court must find that “the defendant is not a danger to the safety of any

other person or to the community, as provided in 18 U.S.C. § 3142(g).” See 18 U.S.C. §

3582(c)(1)(A).

                                        ANALYSIS

       Quinonez is 56 years old and in relatively good health. He has some family

history of asthma and diabetes but is not suffering those ailments himself, and his high

blood pressure is treatable. Releasing him now would cut more than 15 years off his

prison sentence. Most importantly, he was not just a mule in the distribution ring – he

was the leader, and his conspiracy sold drugs for over a decade in substantial quantities

rarely seen in this State. If the defendant is released, his good health would allow him to

return to selling methamphetamine, causing a serious risk to others in the community.

Under the statute discussed above, the Court must find that “the defendant is not a danger



Memorandum Decision & Order – page 2
           Case 4:02-cr-00027-BLW Document 174 Filed 08/04/20 Page 3 of 3




to the safety of any other person or to the community.” The Court cannot make that

finding.

       For all these reasons, the motion will be denied.

                                         ORDER

       In accordance with the Memorandum Decision above,

       NOW THEREFORE IT IS HEREBY ORDERED, that the motion for

compassionate release (docket no. 172) is DENIED.



                                                 DATED: August 4, 2020


                                                 _________________________
                                                 B. Lynn Winmill
                                                 U.S. District Court Judge




Memorandum Decision & Order – page 3
